Citation Nr: 1705433	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 1970.  He was awarded the Combat Infantryman Badge, Air Medal, and Vietnam Service Medal, among other decorations.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2007, the RO issued a rating decision that denied the Veteran's attempt to reopen his claim seeking entitlement to service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents.

2.  The Veteran did not timely appeal the RO's May 2007 rating decision or submit any new and material evidence within the appeal period.

3.  Evidence received since the RO's May 2007 rating decision includes evidence which is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents.

4.  The Veteran's current peripheral neuropathy, alternatively diagnosed as idiopathic neuropathy and demyelinating polyneuropathy, cannot be reasonably disassociated from his active duty service.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents, have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In August 2006, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents.  Notice of the RO's August 2006 rating decision was sent to the Veteran that same month.

A subsequent attempt by the Veteran to reopen his claim seeking service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents, was denied in a May 2007 rating decision.  The RO sent notice of this rating decision that same month.

The Veteran did not timely appeal the RO's May 2007 rating decision or submit any new and material evidence within the appeal period.  38 C.F.R. § 3.156(b).  Thus, the RO's May 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

In August 2010, the Veteran filed to reopen his claim of entitlement to service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents.  He submitted statements and testimony indicating that he currently has peripheral neuropathy, and that he first experienced symptoms of this condition within his first post service year.  The Veteran also submitted four lay statements, from his spouse, sister, and two friends, which indicated that the Veteran experienced numbness and pain within his extremities shortly after his discharge from military service.  He also submitted a March 2013 medical opinion from S.S., M.D., which attributed the Veteran's current peripheral neuropathy to his inservice exposure to herbicide agents.

This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Shade, 24 Vet. App. at 110 (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  Therefore, it is new and material, and reopening the claim of entitlement to service connection for peripheral neuropathy, including secondary to inservice exposure to herbicide agents, is warranted.

The Board shall now consider the Veteran's claim on its merits.  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  Such diseases include, among others, early-onset peripheral neuropathy.  Id.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to
Certain Herbicide Agents: Peripheral Neuropathy.  Specifically, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  Id.
As to exposure to herbicides, the Board notes that the Veteran has verified service in the Republic of Vietnam from April 1969 to March 1970.  Consequently, the Veteran is presumed to have been exposed to herbicide agents during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board also finds that the Veteran currently has peripheral neuropathy, alternatively diagnosed as idiopathic neuropathy and demyelinating polyneuropathy.  Accordingly, the Board's decision shall focus upon whether this condition is related to the Veteran's military service.

In support of his claim, the Veteran has submitted statements and testimony indicating that he first started to experience symptoms of pain and numbness in his upper and lower extremities within the first year after his separation from military service.  He has also submitted four lay statements, from his spouse, sister, and two friends, all of which support the Veteran's contentions concerning the initial manifestations of his peripheral neuropathy.

The Veteran's claim for service connection is also supported by a March 2013 private medical opinion from S.S., M.D.  Specifically, Dr. S., who has been treating the Veteran for more than 15 years, opined that the Veteran's current peripheral neuropathy was caused by his inservice exposure to herbicide agents.  

After reviewing the evidence of record, the Board concludes that the Veteran's current peripheral neuropathy, alternatively diagnosed as idiopathic neuropathy and demyelinating polyneuropathy, cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds the testimony and statements provided by the Veteran and others are competent and credible evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

While the Veteran's available post service treatment records do not document neurological complaints until several years after his separation from service, these notations do not necessarily conflict with the Veteran's contentions that his peripheral neuropathy symptomatology began shortly after his separation from service, only to have developed into a much more serious disability in the years that followed.  To this extent, the evidence establishes that this disability has been slowly and progressively worsening for many years.  Finally, while the absence of any documented inservice treatment or complaints of neuropathy was considered, it is of no greater weight than the positive evidence referenced above.   

Resolving all doubt in favor of the Veteran, service connection for peripheral neuropathy, alternatively diagnosed as idiopathic neuropathy and demyelinating polyneuropathy, is warranted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy is reopened. 

Service connection for peripheral neuropathy, alternatively diagnosed as idiopathic neuropathy and demyelinating polyneuropathy, is granted.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


